EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
1. (Currently Amended) A collapsible pillow device comprising: a flexible body comprising: an internal frame forming or integral with an interior wall of the flexible body, the interior wall configured to compress and decompress in extend a length [[of]] such that the flexible body decompresses from a collapsed state to an extended state and compresses from the extended state to the collapsed state, wherein the flexible body and internal frame decrease in length when compressed, increase in length when decompressed, and are configured to bend, the extended state being bendable to contour around a neck of a wearer; and an internal hollow chamber for storing objects within the flexible body, the flexible body comprising [[and]] an open end for accessing the internal hollow chamber, wherein the internal hollow chamber increases in volume as the internal frame and the flexible body both extend extends the length of the flexible body from the collapsed state to the extended state; and a lid configured to couple to the open end of the flexible body to seal the objects stored in the internal hollow chamber. 
2.	(Currently Amended) The collapsible pillow device of claim 1, further comprising a fastener attached to an end of the flexible body and a clasp attached to an opposite end of the flexible body, wherein the fastener couples to the clasp to secure the flexible body in an extended state around the neck of the wearer.
pillow device of claim 2, further comprising an adjustable strap configured to reduce a length of the fastener to more firmly support the neck of the wearer at an angled orientation when contoured around the neck.
4.	(Currently Amended) The collapsible pillow device of claim 3, wherein the adjustable strap increases a length of the fastener to secure the flexible body in a collapsed state around a shoulder of the wearer.
5.	(Currently Amended) The collapsible pillow device of claim 4, wherein the fastener comprises an adjustable mechanism configured to increase a length of the fastener to sit securely on the shoulder of a wearer.
6.	(Currently Amended) The collapsible pillow device of claim 1, wherein [[an]] the interior wall of the flexible body integrates the internal frame configured to provide provides structural support to the flexible body to support the neck of the wearer at an angled orientation when contoured around the neck.
7.	(Currently Amended) The collapsible pillow device of claim 1, wherein the internal frame is a coiled spring in the collapsed state and configured to uncoil in the extended state.
8.	(Currently Amended) The collapsible pillow device of claim 1, wherein an exterior wall of the flexible body is covered in a cushioning layer to cushion the neck when the flexible body is contoured around the neck.
9.	(Currently Amended) The collapsible pillow device of claim 1, wherein a diameter of the flexible body in the extended state is designed to support the neck of the wearer at an angled orientation when contoured around in the neck. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the prior art of record because the teachings of the reference taken as a whole or in combination do not teach or render obvious the combination set forth including that of Claims 1-9.
Regarding Claims 1-9, the closest prior art of Smith (US 20040039316) teaches a pillow of a pliable material that changes in length by bending or deforming the structure. Additionally, the art of Little (US 10426242) teaches a pillow with a length that folds on top of itself. Little in view of Smith would be used to teach the internal frame being extended and collapsed, the terms of ‘compress or decompress in length’ are not taught by Little in view of Smith as the internal frame cannot adjust in that way.  Additionally, Lastman (US 20070056111) does teach a compression/expansion of volume in a pillow, but does not teach, any change in length within itself, while also lacking the teaching of the internal frame. Based off the current amendments from the applicant, Little would still read on ‘extend in length’ as the length in figure 2 is opened/extended while figure 3 is folded/collapsed. However, when adding the terms ‘compress’ and ‘decompress’ to the new amendments (see above – justification can be found in Para 0024 of the applications disclosure) the application would be considered allowable. 
As a result, the claimed invention provides an additional structural distinction over the prior art. Furthermore, it is the Examiner’s opinion that it would not have been obvious for one of ordinary skill in the art to have arrived at and/or claimed this specific combination of features in the designed configuration based on the teachings of the prior art.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
6/1/2021